DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species (i) and (B) in the reply filed on 05/04/2021 is acknowledged. Claims 26 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 22 objected to because of the following informalities:  “from” should be inserted after “downstream.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16–25 and 27–29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the elongated tube and the inlet pipe. Claim 16 recites at lines 17-18 “the elongated tube comprises an inlet pipe forming the inlet, the inlet pipe has an inlet end and an outlet end.” It is unclear if the elongated tube and the inlet pipe are the same structure or different structures.  	The elongated tube is itself an inlet pipe, as described in line 14 (“the elongated tube comprises…an inlet”). Then, line 17 recites that the inlet pipe forms this inlet. Therefore, the claim recites that the inlet pipe forms the inlet of the elongated tube. Thus, it is unclear if the inlet pipe and the elongated tube are separate structures or the same structure.  	This claim is further unclear because line 18 recites that the inlet pipe has its own inlet: “the inlet pipe has an inlet end.”  	In summary, it is unclear if the elongated tube and the inlet pipe are the same structure or distinct structures, and it is further unclear if there is one shared inlet for both of them, or if there are two separate inlets, one for each. 

Claims 28 and 29 recite that the elongated tube comprises a water rod. It is unclear if this water rod is the exact same structure as the elongated tube, or if it is an additional structure within the elongated tube. For example, line 17 of claim 16 recites “the elongated tube comprises an inlet pipe.” This is shown in Figure 2 as the elongated tube 7 comprises an inlet pipe 23, which is clearly intended to be interpreted as a 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16, 17, 18, 19, 20, 23, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0798745A11 (“EP745”).
Regarding claim 16, EP745 teaches a fuel assembly (10, Fig. 1) configured to be positioned in a nuclear water reactor, comprising:  	an upstream minor portion defining an upstream end (area at bottom of fuel ),  	a downstream minor portion defining a downstream end (area at top of fuel assembly 10),  	a main portion connecting the upstream minor portion and the downstream minor portion (area in between the top and bottom of fuel assembly 10),  	a plurality of elongated fuel rods (20) arranged in parallel with a longitudinal axis extending through the upstream end and the downstream end,  	a flow interspace (area in between adjacent fuel rods 20) between the upstream end and the downstream end, the flow interspace being configured to permit a flow of coolant through the fuel assembly along a flow direction from the upstream end to the downstream end in contact with the fuel rods (coolant flows in between the fuel rods 20 to cool them, as is known in the art), and  	at least one elongated tube (58, Fig. 3) forming an internal passage (86) extending through the main portion in parallel with the fuel rods and permitting a stream of the coolant through the internal passage,  	wherein the elongated tube (58) comprises a bottom (base of 86), an inlet (76, 82) to the internal passage at the upstream minor portion and an outlet (78) from the internal passage at the downstream minor portion, wherein:  	the elongated tube (58) comprises an inlet pipe (60 or 80, see above 112b rejection) forming the inlet (76 or 82, see above 112b rejection),  	the inlet pipe has an inlet end (82 or 76, see above 112b rejection) and an outlet end (84 or 78, see above 112b rejection),  	the outlet end is located inside the internal passage at a distance from the (outlets 84 and 78 are formed within 58, and there is an internal space between them and the bottom of 86).Accordingly, claim 16 is rejected as anticipated by EP745. 
Regarding claim 17, EP745 anticipates all the elements of the parent claim and additionally teaches wherein the elongated tube (58) has an inner diameter and wherein the inlet pipe (80) at the outlet end (84) has an outer diameter being smaller than the inner diameter of the elongated tube.
Regarding claim 18, EP745 anticipates all the elements of the parent claim and additionally teaches wherein the inlet end forms an opening which extends along a plane being non-parallel to the longitudinal axis (both 76 and the base of 82 have openings in a horizontal plane).
Regarding claim 19, EP745 anticipates all the elements of the parent claim and additionally teaches wherein the inlet pipe (80) extends through the bottom (bottom of 86; “an inner tube extending upwardly from said lower end,” claim 1).
Regarding claim 20, EP745 anticipates all the elements of the parent claim and additionally teaches wherein the space is an annular space around the inlet pipe (space around 80 is annular)
Regarding claim 23, EP745 anticipates all the elements of the parent claim and additionally teaches wherein the elongated tube is cylindrical (area 86 is described as “annular,” col. 4, ll. 37-38, and therefore the tubes are cylindrical).
Regarding claim 28, EP745 anticipates all the elements of the parent claim and additionally teaches wherein the fuel assembly is configured to be positioned in a boiling water reactor (“boiling water nuclear reactor fuel bundle,” claim 1), and wherein the elongated tube comprises a water rod (“A water rod,” claim 1) for conveying non-boiling water through the internal passage.
Regarding claim 29, EP745 anticipates all the elements of the parent claim and additionally teaches wherein the fuel assembly comprises at least two elongated tubes (80, 60) each comprising a water rod (“A water rod,” claim 1) for conveying non-boiling water through the respective internal passage.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over EP745.
Regarding claim 22, EP745 anticipates all the elements of the parent claim and additionally teaches where the outlet end (84 or 78) is located a distance downstream from the bottom. EP745 does not explicitly state that the distance is at least 0.2 m. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made this distance to be at least 0.2 m, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In this case, the distance between the outlet end and the bottom is a result-effective variable, with the skilled artisan being able to clearly predict the benefits and the consequences of . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over EP745 in view of Danielson (US 5,663,993).
Regarding claim 21, EP745 anticipates all the elements of the parent claim and additionally teaches wherein the elongated tube (58) comprises a bottom end forming said bottom and wherein the inlet pipe extends through the bottom end, as cited above in response to claim 19. EP745 does not explicitly state that this bottom can have a plug. 
Danielson does teach this. Danielson is in the same art area of nuclear fuel assemblies (abstract) and teaches a fuel assembly (10) comprising water rods (22, 24) like those of EP745, wherein the water rods have end plugs 26, 28. The skilled artisan would have been motivated to utilize the end plugs of Danielson in order to “incorporate a flow restriction or metering mechanism” into the water rod, col. 3, l. 13, for “regulating coolant flow into the water rod,” abstract. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over EP745 in view of JP20040771272 (“JP127”). 
A note on desired result/intended use-type limitations: Claim 24 recites the desired result-type limitation “…provided to attract magnetic material towards the bottom.” This clause does not serve to patentably distinguish the claimed structure over (s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2111–2115. MPEP § 2114(II) states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 

[A]pparatus claims cover what a device is, not what a device does.” 

In this case, as long as the prior art reference is capable of fulfilling the desired result of attracting magnetic material towards the bottom, then it reads on this clause. 
Regarding claim 24, EP745 anticipates all the elements of the parent claim but does not explicitly teach a magnet. 
However, it was already known in the art at the time the invention was made to provide a nuclear reactor with an elongated tube through which coolant flowed, wherein the elongated tube had a magnet capable of attracting magnetic material towards the bottom of the tube, as evidenced by JP127. 
JP127 is in the same art area of nuclear reactors (abstract) and teaches (Fig. 12) an elongated tube (17) through which coolant flows (see arrows), wherein the elongated tube comprises at least one magnet (26) capable of attracting magnetic material (16, 18) towards the bottom of the tube. 
The skilled artisan would have been motivated to utilize the magnet of JP127 within the elongated tube of EP745 for “capturing the corrosion product 18…on the inner surface” of the tube…By generating a magnetic field…the corrosion products 16 are attracted and can be collected more reliably,” ¶ 37. 
It is well-known in the nuclear art that water rods such as EP745’s are susceptible to corrosion from the radiation and 3, who teaches (Fig. 2A) an inner water rod (W) surrounded by an annular space susceptible to corrosion: “The inner diameter of the ring [20] is slightly larger than the outer diameter of the water rod [W], leaving an annular gap. This gap allows a small amount of flow between the ring and the water rod. If the gap were small, crevice corrosion could occur and build up of an oxide corrosion film,” page 6, ll. 22-27. This annular gap around a water rod where corrosion builds up is comparable to EP745’s annular gap around water rod 80.  	Therefore, the skilled artisan would have been motivated to incorporate JP127’s magnet into EP745’s lower annular space around 80 at the bottom of 86 in order to collect these corrosion byproducts, as taught by JP127, so that said byproducts do not circulate within the reactor and cause problems. 
Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over EP745 in view of Kageyama (US 2003/0128798). 
Regarding claim 25, EP745 anticipates all the elements of the parent claim but does not explicitly teach a debris filter. 
Kageyama does teach this. Kageyama is in the same art area of fuel assemblies for nuclear reactors (abstract) and teaches (Fig. 26) wherein the fuel assembly comprises a debris filter (165) at the upstream minor portion upstream the fuel rods (2). The skilled artisan would have been motivated to utilize the debris filter of Kageyama for “preventing foreign substances from entering the fuel assembly,” ¶ 11, as is extremely 
Regarding claim 27, the above-described combination of EP745 with Kageyama teaches all the elements of the parent claim. Additionally, Kageyama teaches (Fig. 26) wherein the inlet end (bottom of water rod 3) is located downstream the debris filter (165). The skilled artisan would have been motivated to utilize this relative arrangement of the water rod inlet and the debris filter because then “the lower tie-plate can be assembled by inserting the filters 165 after the rest parts other than the filters 165 have been assembled. In addition, the filters 165 which have captured foreign substances can be replaced with new filters, when the fuel assemblies are replaced,” ¶ 106. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the 7-page Foreign Reference in the file 05/09/2019. 
        2 See the attached 18-page Foreign Reference. 
        3 See the attached 12-page Foreign Reference.